Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 11, 2018

The Court of Appeals hereby passes the following order:

A18A0555. ELAVON, INC. v. DAVID VERA d/b/a QC MASSAGE THERAPY
    et al.

      Elavon, Inc. filed this direct appeal seeking review of the trial court’s denial
of its motion for summary judgment and grant of David Vera’s motion to dismiss
Elavon’s complaint. However, the order Elavon seeks to appeal was not a final
judgment as the case remains pending in the trial court. Appeals of non-final
judgments must be by application for interlocutory appeal in accordance with OCGA
§ 5-6-34 (b). Elavon’s application for interlocutory appeal challenging the same order
was denied by this Court on September 18, 2017. Because this Court lacks
jurisdiction to consider this appeal as this case is still pending below, it is ordered
DISMISSED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/11/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.